Citation Nr: 0844529	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  99-22 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


ISSUE

Entitlement to service connection for astigmatism.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The veteran had active military service from November 1976 to 
February 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied service connection for 
refractive error/astigmatism.  

In July 2005, the Board denied several of the veteran's 
claims, including a claim of service connection refractive 
error/astigmatism.  The veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a decision dated in February 2006 the Court affirmed four 
of the Board's determination but vacated that part of the 
Board's July 2003 decision that denied service connection for 
astigmatism and remanded the matter to the Board for further 
development.  

The Court held that the veteran was not issued notice 
advising him of the information or evidence necessary to 
substantiate his claim for service connection.  The Court 
determined that the issue had to be remanded to the Board to 
comply with 38 U.S.C.A. § 5103(a).  In light of the Court's 
decision, the Board has no discretion and must remand this 
claim to the RO to comply with the Court's order.

Accordingly, the case is REMANDED for the following action:

1.  Issue notice to the veteran in 
compliance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), specific to the issue 
on appeal.  The notice must apprise the 
veteran of the evidence needed to 
substantiate his claim for service 
connection; of the types of evidence that 
the veteran must submit; and of the types of 
evidence that VA will obtain.  This notice 
should also inform the veteran of how 
effective dates and disability ratings are 
determined.

2.  After any further development deemed 
necessary, readjudicate the issue on appeal.  
If the benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 C.F.R. § 
19.31(b)(1) and be given an opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

